DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendments filed on January 29, 2021, as directed by the Non-Final Rejection on November 30, 2020. Claims 30-35 are canceled. Claims 1-29 are pending in the instant application. The previous rejections under 35 U.S.C 102 and 103 are canceled as necessitated by amendment.
Allowable Subject Matter
Claims 1-29 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Claims 1-29 are allowed for the same reasoning indicated in the Non-Final Rejection on November 30, 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378.  The examiner can normally be reached on Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                         
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785